DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on July 5, 2022.  As directed by the amendment: no claims have been amended, claims 1-56 have been canceled, and new claims 57-76 have been added.  Thus, claims 57-76 are presently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 57-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 57 recites the limitation "the body" in line 7.  However, it is not clear if the limitation is referring to the “body of the device” introduced in line 2, the “substantially cylindrically shaped body” introduced in line 5, or if all of these limitations are referring to the same body that is substantially cylindrical.  For examination purposes, the latter is assumed.
Claim 58 recites the limitation “the overlay” in line 1.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the limitation refers to the cylindrical body of claim 1.
Claim 62 recites the limitation “the overlay” in line 2.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the limitation refers to the cylindrical body of claim 1.
Claim 63 recites the limitation “the overlay” in line 2.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the limitation refers to the cylindrical body of claim 1.
Claim 67 recites the limitation “the overlay” in line 2.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the limitation refers to the cylindrical body of claim 1.
Claim 70 recites the limitation “the overlay” in line 1.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the limitation refers to the cylindrical body of claim 1.
Claim 71 recites the limitation “the pliable material” in line 1.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the claim is dependent upon claim 70 instead of claim 57.
Claim 72 recites the limitation “the closed-cell foam material” in line 1.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the claim is dependent upon claim 71 instead of claim 57.
Claim 73 recites the limitation “the pliable material” in line 1.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the claim is dependent upon claim 70 instead of claim 57.
Claim 74 recites the limitation “the pliable material” in line 1.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the claim is dependent upon claim 70 instead of claim 57.
Claim 75 recites the limitation “the core” in line 1.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the limitation refers to “the handle”, which appears from the specification to be what makes up the device’s core.
Claim 76 recites the limitation “the core” in line 1.  There is insufficient antecedent basis for the limitation in the claims. For examination purposes, it is assumed that the limitation refers to “the handle”, which appears from the specification to be what makes up the device’s core.
Claims 59-61, 64-66, 68, and 69 are rejected based solely on their dependency to rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 57-62, 66-71, 74, and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 2006/0142677), in view of Falck (US 1,882,490), and further in view of Ryan et al. (US 6,419,650).
As to claim 57, Perez discloses a hand-held soft tissue mobilization device (Figs. 1-7, paragraph [0037]) comprising: an opening 2602 (the opening extending through sleeve 202, shown in Fig. 26) that extends the length of a body (sleeve 202) of the device (paragraph [0042]), wherein the opening 2602 has a diameter from about ¼ inch to about 5 inches (hole 2602 in sleeve 202 is 7/8 inch, which is within the claimed range, see Fig. 26, paragraph [0064]); a substantially cylindrically shaped body (sleeve 202) having a first end and a second end surrounding an entire length of the opening (see Figs. 3-5 and 26, paragraph [0064], axle 102 extends through the hole 2602 through the entire length of the sleeve/body 202); and a handle extending through the body 202 (axle 102 and handles 702, 704 can together be considered the claimed handle, see paragraph [0047]). 
Perez does not expressly disclose a sleeve within the opening, the handle extending through the sleeve.  However, Falck teaches of a massage roller device having a sleeve 9 (sleeve-like bushing 9) within an opening (central bore 2), the sleeve being between a handle (shaft 3 and handle 6) and a cylindrical body/roller 1 of the device (Fig. 2, col. 2, ln. 46-51).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Perez to include the sleeve-like bushings between the handle/axle 102 and the cylindrical body 202, as taught by Falck, in order to allow the body/sleeve 202 to rotate freely around the handle/axle 102 for easier control by the operator, since the hands can stay gripped to the handle while the device is simply moved over the massage surface to create the rolling motion, rather than having the handle rotate with the device.
Perez further lacks detailed description as to a plurality of projections on the body configured to extend into soft tissue to enhance mobilization of soft tissue, wherein the projections are between about 1/8" to about 3" in height.  However, Ryan teaches a massage roller 12 having a plurality of projections (nubs 14, Fig. 2, Fig. 3, col. 4, ln. 29-31) having a height between 1/4” to about 1/2” (col. 5, ln. 26-29), which is entirely within the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Perez to include the projections on the body, as taught by Ryan, in order to enhance the massage effect on the tissue.
As to claim 58, the modified device of Perez discloses that the overlay/body is made of at least one of closed cell foam, plastic, or rubber (expanded polystyrene, paragraph [0035] of Perez).  
As to claim 59, the modified device of Perez discloses that the projections 14 (Fig. 2, Fig. 3 of Ryan) have a cylindrical shape with rounded ends, see Fig. 4, col. 5, ln. 7-10 of Ryan).  
As to claim 60, the modified device of Perez discloses that the projections longitudinally extend over a length of the body (nubs 14 as taught by Ryan extend over a length (portion 15) of the body 12 in rows arranged along the longitudinal axis, see Fig. 2, col. 5, ln. 21-22).  
As to claim 61, the modified device of Perez discloses that the projections 14 extend perpendicular to a longitudinal axis of the body (in concentric rings, see Fig. 2, Fig. 2, Fig. 3, col. 5, ln. 7-10).  
As to claim 62, the modified device of Perez discloses that the projections 14 radially extend from the overlay at the same angles (see Ryan, Fig. 3).  
As to claim 66, the modified device of Perez discloses that the projections 14 are configured in a helical pattern (spiral patter, see col. 5 , ln. 7-10 of Ryan).  
As to claim 67, the modified device of Perez discloses that the projections 14 are individually spaced in a predetermined pattern over the overlay/body (see Fig. 2, Fig. 3 of Ryan, col. 5, ln. 7-10).  
As to claim 68, the modified device of Perez discloses that the predetermined pattern includes an aligned pattern of the projections (see Fig. 2, Fig. 3 of Ryan, col. 5,ln. 7-10).  
As to claim 69, the modified device of Perez discloses that the predetermined pattern includes an offset pattern of the projections 14 (see Fig. 4 of Ryan, col. 5, ln. 10-18 describes rows of alternating tall and short nubs, each row being offset from the adjacent rows).  
As to claim 70, the modified device of Perez discloses that the overlay/body is made of a pliable material (Perez’s body/sleeve 202 is disclosed as being expanded polystyrene and is described as soft, see paragraph [0042]).  
As to claim 71, the modified device of Perez discloses that the pliable material includes a closed-cell foam material (expanded polystyrene, see paragraph [0042] of Perez).  
As to claim 74, the modified device of Perez discloses that the pliable material includes plastic (expanded polystyrene is a plastic, see Perez, paragraph [0042]).  
As to claim 75, the modified device of Perez discloses that the core includes a plurality of bonded sections (she shaft/axle 102 is considered the claimed core and includes sections (handles 702, 704 and optionally end caps 802) bonded to it through glue, adhesives, or friction/pressure fit, see Perez, Fig. 7, paragraph [0050]).  
Claims 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 2006/0142677), in view of Falck (US 1,882,490) and Ryan et al. (US 6,419,650), as applied to claim 57 above, and further in view of Belleville et al. (US 2,578,916).
As to claim 63, the modified device of Perez discloses the claimed invention except that the projections radially extend from the overlay at different angles. However, Belleville teaches a massage roller device (Fig. 1) having projections (teeth 4) extending radially at different angles (see Fig. 3, col. 1, ln. 18-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Perez so that the projections extend radially at different angles, as taught by Belleville, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
Claims 64-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 2006/0142677), in view of Falck (US 1,882,490) and Ryan et al. (US 6,419,650), as applied to claim 57 above, and further in view of Snyder et al. (US 2007/0118963).
As to claim 64, the modified device of Perez discloses the claimed invention except that the projections are configured in a wave pattern.  However, Snyder teaches a massage device (Fig. 1) having projections arranged over a surface of the device in a wave pattern (zigzag pattern 86, see Fig. 9, paragraph [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Perez so that the projections are arranged in a Z-pattern, as taught by Snyder, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
As to claim 65, the modified device of Perez discloses the claimed invention except that the projections are configured in a Z pattern.  However, Snyder teaches a massage device (Fig. 1) having projections arranged over a surface of the massage device in a Z-pattern (zigzag pattern 86, see Fig. 9, paragraph [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Perez so that the projections are arranged in a Z-pattern, as taught by Snyder, in order to provide an equally suitable alternative shape/arrangement for the massage projections to suit an individual’s massage preference.
Claims 72-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 2006/0142677), in view of Falck (US 1,882,490) and Ryan et al. (US 6,419,650), as applied to claim 57, 70, and 71 above, and further in view of Walker et al. (US 5,577,995).
As to claim 72, the modified device of Perez discloses the claimed invention except that the closed-cell foam material includes a chemically cross-linked polyethylene foam.  However, Walker teaches a massage roller formed of a chemically cross-linked polyethylene foam (see col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Perez so that the material of the body/sleeve 202 is formed of the chemically cross-linked polyethylene foam, as taught by Walker, in order to provide an equally suitable alternative and well-known material for the massage device to effect movement and massage of the tissue.
As to claim 73, the modified device of Perez discloses the claimed invention except that the pliable material includes expandable polyethylene.  However, Walker teaches a massage roller formed of expandable polyethylene (see col. 6, ln. 35-38; inner balls can be closed cell microcellular polyethylene foam, col. 8, ln. 64-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Perez so that the material of the body/sleeve 202 is formed of the polyethylene foam, as taught by Walker, in order to provide an equally suitable alternative and well-known material for the massage device to effect movement and massage of the tissue.
Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 2006/0142677), in view of Falck (US 1,882,490) and Ryan et al. (US 6,419,650), as applied to claim 57 above, and further in view of Chelland et al. (US 4,012,348).
As to claim 76, the modified device of Perez discloses the claimed invention except that the core is manufactured using an extrusion process.   However, Perez does disclose that the core/axle 102 is PVC pipe (paragraph [0035]).  Furthermore, Chelland teaches PVC piping being formed by extrusion (col. 1, ln. 10-26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Perez so that the PVC core/axle is formed by an extrusion process, as taught by Chelland, in order to provide a common and well-developed way for manufacturing PVC (see Chelland, col. 1, ln. 10-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785